Exhibit 10.10

 

Form of RSU Award Agreement for Executives (Share Withholding)

 

NABRIVA THERAPEUTICS PLC

RESTRICTED SHARE UNIT AGREEMENT

GRANTED UNDER 2017 SHARE INCENTIVE PLAN

 

This Restricted Share Unit Agreement (this “Agreement”) is made between Nabriva
Therapeutics plc, a public limited company organized under the laws of Ireland
(the “Company”), and the Participant pursuant to the 2017 Share Incentive Plan
(the “Plan”).

 

NOTICE OF GRANT

 

I.          Participant Information

 

 

Participant:

 

Participant Address:

 

 

II.        Grant Information

 

 

Grant Date:

 

Number of Restricted Share Units:

 

 

III.       Vesting Table

 

 

Vesting Date

Number of Restricted Share

Units that Vest

 

 

 

 

 

This Agreement includes this Notice of Grant and the following Exhibits and
Schedules, which are expressly incorporated by reference in their entirety
herein:

 

Exhibit A – General Terms and Conditions

Exhibit B – Nabriva Therapeutics plc 2017 Share Incentive Plan

Schedule 1 – Vesting Schedule

Schedule 2 – Additional Terms and Conditions

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

NABRIVA THERAPEUTICS PLC

PARTICIPANT

 

 

 

 

 

Name:

 

Title:

Name:

 

 

 







Form of RSU Award Agreement for Executives (Share Withholding)

 

 

Restricted Share Unit Agreement

2017 Share Incentive Plan

EXHIBIT A

GENERAL TERMS AND CONDITIONS

For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows:

1.         Award of Restricted Share Units.  This Agreement evidences the grant
by the Company, on the grant date (the “Grant Date”) set forth in the Notice of
Grant that forms part of this Agreement (the “Notice of Grant”), to the
Participant, subject to the terms and conditions set forth in this Agreement and
in the Company’s 2017 Share Incentive Plan (the “Plan”), of an award with
respect to the number of restricted share units (the “RSUs”) set forth in the
Notice of Grant.  Each RSU represents the right to receive one ordinary share of
the Company (an “Ordinary Share”) upon vesting of the RSU, subject to the terms
and conditions set forth herein.

2.         Vesting.

(a)        The RSUs shall vest in accordance with the Vesting Table set forth in
the Notice of Grant.

(b)        Upon the vesting of the RSUs, the Company will deliver to the
Participant, for each RSU that becomes vested, one Ordinary Share, subject to
the payment of any taxes pursuant to Section 4.  Each Ordinary Share will be
delivered to the Participant as soon as practicable following each vesting date,
but in any event within 30 days of such date.

3.         Forfeiture of Unvested RSUs Upon Cessation of Service.

In the event that the Participant ceases to perform services to the Company for
any reason or no reason, with or without cause, all of the RSUs that are
unvested as of the time of such cessation shall be forfeited immediately and
automatically to the Company, without the payment of any consideration to the
Participant, effective as of such cessation.  The Participant shall have no
further rights with respect to the unvested RSUs or any Ordinary Shares that may
have been issuable with respect thereto.  If the Participant provides services
to a subsidiary of the Company, any references in this Agreement to provision of
services to the Company shall instead be deemed to refer to service with such
subsidiary.

4.         Tax Matters.

(a)        Acknowledgments; No Section 83(b) Election.  The Participant
acknowledges that he or she is responsible for obtaining the advice of the
Participant’s own tax advisors with respect to the award of RSUs and the
Participant is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents with respect to any or all
income tax, social insurance, payroll tax, payment on account or other
tax-related items related to participation in the Plan and legally applicable to
the Participant ("Tax-Related Items")









Form of RSU Award Agreement for Executives (Share Withholding)

 

 

relating to the RSUs.  The Participant understands that the Participant (and not
the Company) shall be responsible for the Participant’s Tax-Related Items that
may arise in connection with the grant, vesting and/or settlement of the RSUs,
the subsequent sale of Ordinary Shares acquired pursuant to such settlement and
the receipt of dividends.  The Participant acknowledges that no election under
Section 83(b) of the Internal Revenue Code, as amended, is available with
respect to RSUs and that the Company is under no obligation to structure the
terms of the grant or any aspect of the RSUs to reduce or eliminate the
Participant's liability for Tax-Related Items or achieve any particular tax
result. Further, if the Participant becomes subject to tax in more than one
jurisdiction between the Grant Date and the date of any relevant taxable event,
as applicable, the Participant acknowledges that the Company may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.

(b)        Withholding.  The Participant acknowledges and agrees that the
Company has the right to deduct from payments of any kind otherwise due to the
Participant any federal, state, local or other Tax-Related Items of any kind
(including Tax-Related Items of jurisdictions outside the United States, as
applicable) required by law to be withheld with respect to the RSUs.  The
Participant may satisfy such Tax-Related Items by instructing the Company to
withhold a number of Ordinary Shares having a fair market value (valued in the
manner determined by (or in a manner approved by) the Board) on the applicable
vesting date equal to the Tax-Related Items, based on minimum statutory
withholding rates for federal and state tax purposes, including payroll taxes,
that are applicable to such supplemental taxable income. If the Participant does
not instruct the Company to withhold Ordinary Shares to satisfy any applicable
Tax-Related Items, then the Participant agrees that if under applicable law the
Participant will owe Tax-Related Items at such time on any portion of the Award
the Company shall be entitled to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following:

(1)        immediate payment from the Participant of the amount to be withheld
by the Company; or

(2)        withholding from wages or other cash compensation otherwise paid to
the Participant by the Company on the applicable vesting date.

 

The Company shall not deliver any Ordinary Shares to the Participant until it is
satisfied that all required withholdings have been made and the Participant has
complied with the above obligations in connection with Tax-Related Items.

 

5.         Transfer Restrictions; Clawback.

(a)        The Participant shall not sell, assign, transfer, pledge, hypothecate
or otherwise dispose of or encumber, by operation of law or otherwise
(collectively “transfer”) any RSUs, or any interest therein. The Company shall
not be required to treat as the owner of any RSUs or issue any Ordinary Shares
to any transferee to whom such RSUs have been transferred in violation of any of
the provisions of this Agreement.

(b)        In accepting this award, the Participant agrees to be bound by any
clawback policy that the Company may adopt in the future.









Form of RSU Award Agreement for Executives (Share Withholding)

 

 

6.         Data Privacy.

(a)        Consent. The Participant hereby acknowledges and consents to the
collection, use, processing and/or transfer by the Company of Personal Data as
defined and described in this Section 6.  The Participant is not obliged to
consent, however a failure to provide consent, or the withdrawal of consent at
any time, may impact the Participant’s ability to participate in the Plan. The
Participant accepts that the consent provided pursuant to this Section 6
includes consent to any transfer of Personal Data throughout the world.

(b)        Information Collected.  The Company and/or the Participant’s employer
collects and maintains certain personal information about the Participant that
may include name, home address and telephone number, date of birth, social
security number or other government or employer-issued identification number,
salary grade, hire data, salary, citizenship, job title, any Ordinary Shares of
the Company, or details of all RSUs or any other entitlement to Ordinary Shares
awarded, canceled, vested, or unvested (collectively “Personal Data”).

(c)        Uses made of Data.  The Company may use, process and/or transfer
Personal Data among other group companies to implement, administer and/or manage
the Participant’s participation in the Plan. The Company may further use,
process, analyze and/or transfer Personal Data for its overall administration,
management and/or improvement of the Plan and/or to comply with any applicable
laws and regulations. The Company maintains technical, administrative and
physical safeguards designed to protect Personal Data.

(d)        Disclosure of Data.  The Company may share and/or transfer Personal
Data, in electronic or other format, to selected third parties including but not
limited to the Plan’s service provider.  Such third parties assist in the
implementation, administration and/or management of the Plan or the
Participant’s participation in the Plan, for example to facilitate the holding
of shares of stock on Participant’s behalf or to process the Participant’s
election to deposit shares of stock acquired pursuant to the Plan with a broker
or other third party. Third parties retained by the Company may use the Personal
Data as authorized by the Company to provide the requested services in
accordance with the requirements of data protection legislation. Third parties
may be located throughout the world, including but not limited to the United
States. Third parties often maintain their own published policies that describe
their privacy and security practices. The Company is not responsible for the
privacy or security practices of any third parties.

(e)        Participant Rights.  The Participant may request access to,
rectification, erasure, portability or restriction of their Personal Data, or
object to the processing of their Personal Data at any time by contacting the
Company and/or the Plan’s service provider. Participant shall have the right to
obtain and reuse their Personal Data as provided to the Company. The Company
will respond to any such request in writing, or orally if requested, as soon as
practicable and in any event not more than one month after receipt of such
request. The Company may request proof of identification to verify such a
request.

7.         Rights as a Shareholder.  The Participant shall have no rights as a
shareholder of the Company with respect to any Ordinary Shares that may be
issuable with respect to the RSUs until the issuance of the Ordinary Shares to
the Participant following the vesting of the RSUs.









Form of RSU Award Agreement for Executives (Share Withholding)

 

 

8.         Provisions of the Plan. This Agreement is subject to the provisions
of the Plan (including the provisions relating to amendments to the Plan), a
copy of which is attached hereto as Exhibit B.

 

9.         Miscellaneous.

(a)        No Right to Continued Service/Compensation for Loss.  The Participant
acknowledges and agrees that, notwithstanding the fact that the vesting of the
RSUs is contingent upon his or her continued service to the Company, this
Agreement does not constitute an express or implied promise of continued service
relationship with the Participant or confer upon the Participant any rights with
respect to a continued service relationship with the Company. Under no
circumstances will the Participant ceasing to be an employee of the Company be
entitled to compensation for any loss of any right or benefit or prospective
right or benefit under the Plan which the Participant might otherwise have
enjoyed whether such compensation is claimed by way of damages for wrongful
dismissal or other breach of contract or by way of compensation for loss of
office or otherwise howsoever.

(b)        Section 409A.  The RSUs awarded pursuant to this Agreement are
intended to be exempt from or comply with the requirements of Section 409A of
the Internal Revenue Code and the Treasury Regulations issued thereunder
(“Section 409A”).  The delivery of Ordinary Shares on the vesting of the RSUs
may not be accelerated or deferred unless permitted or required by Section 409A.

(c)        Participant’s Acknowledgements.  The Participant acknowledges that he
or she: (i) has read this Agreement; (ii) has been represented in the
preparation, negotiation and execution of this Agreement by legal counsel of the
Participant’s own choice or has voluntarily declined to seek such counsel; (iii)
understands the terms and consequences of this Agreement; and (iv) is fully
aware of the legal and binding effect of this Agreement.

(d)        Governing Law.  This Agreement shall be governed by, except to the
extent preempted by other applicable laws (1) with respect to the corporate law
requirements applicable to the Company, the validity and authorization of the
issuance of Ordinary Shares under the Plan and similar matters, the laws of
Ireland (without reference to conflict of law principles thereof) and (2) with
respect to all other matters relating to the Plan and Awards, the laws of the
State of Delaware, excluding choice-of-law principles of the law of that state.

[Remainder of Page Intentionally Left Blank]

 









Form of RSU Award Agreement for Executives (Share Withholding)

 

 

Schedule 1

 

Vesting Schedule

 









Form of RSU Award Agreement for Executives (Share Withholding)

 

 

Schedule 2

 

Additional terms to Restricted Share Unit Award Agreement

 

Terms and Conditions

This Schedule (the “Schedule”) includes additional terms and conditions that
govern the RSUs granted to you under the Plan if you reside in one of the
countries listed below. Certain capitalized terms used but not defined in this
Schedule have the meanings set forth in the Plan and/or the Agreement.

Notifications

This Schedule also includes country-specific information of which you should be
aware with respect to your participation in the Plan.  The information is based
on the securities, exchange control and other laws in effect in the respective
countries as of January 2018.  Such laws are often complex and change
frequently.  As a result, the Company strongly recommends that you do not rely
on the information noted herein as the only source of information relating to
the consequences of your participation in the Plan because the information may
be out of date at the time that you vest in the RSUs and Ordinary Shares are
issued to you or the shares issued upon vesting of the RSUs are sold.

In addition, the information is general in nature and may not apply to your
particular situation, and the Company is not in a position to assure you of any
particular result.  Accordingly, you are advised to seek appropriate
professional advice as to how the relevant laws in your country may apply to
your particular situation.  Finally, please note that if you are a citizen or
resident of a country other than the country in which you are currently working,
or transfers employment after grant, the information contained in the Schedule
may not be applicable.

Ireland

Notifications

Director Notification Obligation. If you are a director, shadow director or
secretary of the Company or an Irish subsidiary or affiliate of the Company, and
you acquire or dispose of an interest under this Agreement comprising more than
1% of the share capital in the Company, you must notify the entity in which you
hold that office (whether the Company itself or an Irish subsidiary or affiliate
of the Company) in writing within five business days of receiving or disposing
of an interest in the Company, or within five business days of becoming aware of
the event giving rise to the notification requirement or within five days of
becoming a director or secretary if such an interest exists at the time. This
notification requirement also applies with respect to the interests of a spouse
or children under the age of 18 (whose interests will be attributed to the
director, shadow director or secretary).

 



